Title: From John Adams to C. W. F. Dumas, 11 May 1785
From: Adams, John
To: Dumas, C. W. F.


          
            Sir
            Auteuil near Paris May 11. 1785
          
          I received Yesterday your favour of the 3d. The Letters you Sent me from America I have received. one Packet contained old News Papers, the other the Ratification of my last Loan.
          I have received the orders of Congress to go to London according to the Article you read in an English News Paper which appears to have been copied, from a Gazette of New York. I have received too a Commission and Letter of Credence as Minister Plenipotentiary from the United States of America to the King of Great Britain, and Mr William Smith, formerly Aid de Camp of General Washington, is Secretary of Legation. Congress have resolved too, that it will be expedient to appoint a Minister to their High Mightinesses to Succeed me. at first I concluded to go to the Hague, and take my Leave of their High Mightinesses, and of the Nation, with all that Respect, Affection and Gratitude, which is due from me to them. but as I have not received a Letter of Recall, and my Successor is not arrived, I cannot yet take Leave according to the Forms; and I learn that Colonel Smith was to embark in the Packett for Falmouth, So that he may be expected by this Time, and I must See him as soon as possible, to receive from him Some additional Papers among which may possibly be, my Letter of Recall, So that I have concluded to go to London first. Upon the Arrival of my Letter of Recall or of my Successor, I Shall go over to the Hague if possible. But if I Should chance to be engaged in Business for the Public, which I cannot leave, I Shall take Leave of their High Mightinesses, and of his most Serene Highness by a respectfull Letter. In this Case however, I will not loose the Pleasure of a Visit to Holland, and of Seeing my Friends there, but will take a Journey thither with Mrs Adams as soon as the Public Service will admit.
          Whither this Mission to London is a subject of Felicitation or not, I know not.— one Thing I know, I quit the Situation in Europe the most to my Taste, and the most for my Health, for one, which will probably be agreable to neither. I exchange a quiet chearfull Mind for an anxious one and a Life of Ease, for a Scæne of Perplexity, Confusion and Fatigue. if the Public, however, Should derive any benefit from it, I Shall not regrett it.
          Dr Franklin has leave to return, and talks of embarking next Month. Mr Jefferson is Minister Plenipotentiary, at Versailles in his Stead. Our Commissions to negotiate Commercial Treaties remain in Force, and We shall continue that Business, Mr Jefferson and I, as usual. We shall concert all affairs by Letter, and meet together to Sign in London or Paris as may be convenient, or Sign the Treaties Seperately, if We cannot meet. The Communication between the Hague and London will be shorter and more frequent and I hope to hear from you often. My Family send their Respects to yours. My son is to take leave of Us tomorrow Morning and may Heavens Blessings attend him. Remember him and his Father to all our good Friends whom you know very well. With great Respect &c
          
            John Adams
          
        